In Mandamus. On relator’s motion for default judgment, motions for judgment on the pleadings, summary judgment, and injunctive relief, motion alleging unauthorized practice of law, motion for sanctions, motion for damages, motion for jury trial on the issue of damages, request for money damages, and motion to arrest judgment, and respondent’s notice filed in lieu of response to complaint and notice of dismissal and judgment in United States District Court. This cause was removed from this court to the United States District Court and was dismissed by that court on June 26, 2007. Accordingly, this cause is dismissed. Relator’s motions and requests are denied as moot.
*1473Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, Lanzinger and Cupp, JJ., concur.
O’Donnell, J., dissents.